Citation Nr: 1502193	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to February 1972.  The Veteran also had subsequent service with the Kentucky Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.    

The issue on appeal was before the Board in January 2013 when the claim was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a joint motion of the parties and remanded the claim to the Board for action consistent with the terms of a joint motion.  


REMAND

The evidence of record demonstrates that, after his active duty for training, the Veteran continued to serve with the Kentucky National Guard up until July 1977 when he was discharged.  In a statement which was received along with his original application for compensation in April 2008, he wrote that his July 1977 separation papers reference the fact that he required knee surgery.  No attempts have been made to obtain this relevant evidence.  A remand is required to obtain the Veteran's records, to the extent possible, from the Kentucky National Guard.   

The joint motion notes that the examiner who conducted a December 2009 VA examination failed to address a November 1971 service treatment record which indicates that the appellant would require right knee surgery and also surgery eventually on the left.  A remand is required to obtain an addendum opinion to address this concern.  

The service treatment records reveal that the Veteran was found to have a subluxing patella on the right and that both patellae were "lateral lying and high."  The current diagnosis for the Veteran's knees are degenerative joint disease of the right knee and a meniscus tear of the left knee.  It is not apparent to the Board if the pathology reported during active duty could be productive of degenerative joint disease in the right knee and/or a meniscus tear on the left knee.  As the issue on appeal is being remanded for the reasons set out above, the Board finds that the VA examiner should provide an opinion as to whether the in-service pathology is linked to any currently existing knee disorders.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain all available medical and personnel records for the Veteran from the Kentucky Army National Guard.  

2.  Undertake appropriate development to obtain any other outstanding records pertinent to the issue on appeal.

3.  Then, all pertinent evidence of record should be made available to and reviewed by the examiner who conducted the December 2009 VA examination of the Veteran's knees.  The examiner should be requested to provide an addendum stating an opinion with respect to each knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service, to include the knee abnormalities noted in the service treatment records.  

In formulating the opinions, the examiner should specifically note and address the November 1971 service treatment record that indicates that a health care professional determined that the Veteran required surgery for the right knee and would eventually require surgery for the left knee.
The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner determines that an opinion would require speculative, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the December 2009 VA examiner is not available, the pertinent evidence of record should be made available to and reviewed by another examiner with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  If the Veteran fails to report for any scheduled examination, documentation showing that he was properly notified of the examination or examinations should be associated with the record.

5.  The RO should also undertake any other development it determines to be warranted.

6.  Then, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

